DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11146968. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe same subject matter in apparatus claims (vs. method claims in US 11146968).
Claim 1 of Instant Application
Claim 1 of US 11146968
An apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor to: 
A method for wireless communications at a user equipment (UE), comprising: 
transmit a first message to a base station, the first message indicating a UE capability to append a preamble waveform to an uplink transmission to the base station, wherein the preamble waveform is associated with a first radio access technology and the uplink transmission is associated with a second radio access technology; 
transmitting a first message to a base station, the first message indicating a UE capability to append a preamble waveform to an uplink transmission to the base station, wherein the preamble waveform is associated with a first radio access technology and the uplink transmission is associated with a second radio access technology; 
append the preamble waveform to the uplink transmission to the base station based at least in part on the indicated UE capability; and 
appending the preamble waveform to the uplink transmission to the base station based at least in part on the indicated UE capability; and 
transmit, to the base station, the uplink transmission with the appended preamble waveform.
transmitting, to the base station, the uplink transmission with the appended preamble waveform.


Allowable Subject Matter
Claims 1-30 would be allowable if the terminal disclaimer (for 11146968) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2018/0124790 to Yerramalli (hereinafter “Yerramalli”)) does not disclose, with respect to claim 1, transmitting a first message to a base station, the first message indicating a UE capability to append a preamble waveform to an uplink transmission to the base station, wherein the preamble waveform is associated with a first radio access technology and the uplink transmission is associated with a second radio access technology as claimed. Rather, Yerramalli teaches multiplexing a control information and data on an uplink channel [0052]. The same reasoning applies to claim 7 mutatis mutandis. The prior art in the record also does not disclose, with respect to claim 13, receiving from a base station, a preamble configuration for an uplink transmission associated with a second radio access technology; generating, based at least in part on the preamble configuration, a preamble waveform associated with a first radio access technology; and performing the uplink transmission to the base station, wherein the preamble waveform is appended to a beginning of the uplink transmission based at least in part on the preamble configuration as claimed. The same reasoning applies to claim 22 mutatis mutandis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414